Citation Nr: 1201969	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to December 13, 2005 for the award of a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 through July 1994 and from August 2002 through October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The appeal is remanded to the RO.


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes (TDIU) may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service-connected disabilities, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  In these instances, the RO must submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2011).  

In regard to the Veteran's claim for an earlier effective date for a TDIU, the date the Veteran met the schedular criteria for TDIU is a determinative factor.  38 C.F.R. § 4.16(a).  The effective date currently assigned, December 13, 2005, is the earliest date at which the Veteran met the schedular criteria for TDIU.  

In an April 2004 rating decision, the RO awarded service connection for residuals of gastric cancer, and assigned a 20 percent evaluation, effective October 14, 2003.  However, the Veteran's compensation was terminated because he re-entered active duty service from October 2003 through October 2004.  The 20 percent evaluation for residuals of gastric cancer was reinstated in October 2004, when the Veteran was separated from active duty service.  By an April 2007 rating decision, service connection for intervertebral sprain of the lower back was granted, and a 40 percent evaluation was awarded, effective December 13, 2005.  In addition, service connection for degenerative joint disease of the right ankle and residuals of right thumb and hand injury was granted, and each were assigned 10 percent evaluations, effective December 13, 2005.  By a July 2007 rating decision, the RO awarded an increased evaluation of 40 percent for the Veteran's residuals of gastric cancer, effective October 16, 2004.  Thus, the Veteran had a combined evaluation of 40 percent, effective October 16, 2004, and a combined evaluation of 70 percent, effective December 13, 2005.  Accordingly, the Veteran did not meet the schedular requirements for an award of TDIU until December 13, 2005.

In this case, the RO received the Veteran's formal claim for entitlement to a TDIU in September 2007.  By a December 2007 rating decision, the RO awarded entitlement to TDIU, effective September 13, 2007, the date of receipt of the claim.  In January 2008, the Veteran filed a notice of disagreement contesting the effective date assigned, noting that he filed a claim for entitlement to an increased evaluation in October 2004, and that a claim for entitlement to TDIU is considered to be a part of a claim for entitlement to an increased evaluation.  The Veteran contended that, at the time that he filed his claim for an increased evaluation, he was unemployed and unemployable due to his residuals of a gastric resection surgery.  In a February 2010 rating decision, the RO assigned a new effective date of December 13, 2005 for the Veteran's award of entitlement to a TDIU based on a finding that the Veteran met the criteria for entitlement to individual unemployability on December 13, 2005.

Nevertheless, the evidence in the claims file suggests that the Veteran may have been unemployable as a result of his service-connected residuals of gastric cancer prior to December 13, 2005.  Specifically, in October 2004, the Veteran was separated from active duty service based on a finding by the Physical Evaluation Board that he was physically unfit to continue working.  The Veteran was placed on temporary disability retirement on October 16, 2004.  In August 2007, the Veteran was removed from temporary disability retirement and placed on permanent disability retirement based upon a recommendation of the Physical Evaluation Board.  Following discharge from active duty, the Veteran was also terminated as a civilian employee of the U.S. Army National Guard of Delaware.  The Veteran was awarded Social Security Administration disability benefits in January 2005 for malignant neoplasm of the stomach and other anemias, effective October 22, 2002.  The Veteran contends that he has been unemployable due to the residuals of his gastric cancer since his cancer surgery.

Although the Veteran did not meet the schedular criteria for entitlement to a TDIU until December 13, 2005, the evidence suggests that he may have been unemployable as a result of his service-connected disabilities prior to December 2005.  Thus, the issue of whether the Veteran was unemployable as a result of his service-connected disabilities prior to December 13, 2005 should be referred to the Director, Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b). 

Accordingly, the case is remanded for the following action:

1.  The RO must submit the Veteran's claim for entitlement to a TDIU for the period prior to December 13, 2005 to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

2.  After the above actions have been completed, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



